Exhibit 10.1

 

RELIANT ENERGY, INC.
2002 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to this Award Agreement, as of                             ,
          , Reliant Energy, Inc. (the “Company”) hereby grants to «Director»
(the “Participant”), a Director of the Company, «Shares» shares of Restricted
Stock. Such number of shares are subject to adjustment as provided in Section 15
of the Reliant Energy, Inc. 2002 Long-Term Incentive Plan (the “Plan”), subject
to the terms, conditions and restrictions described in the Plan and in this
Agreement.

 


1.                                       RELATIONSHIP TO THE PLAN. THIS GRANT OF
RESTRICTED STOCK IS SUBJECT TO ALL OF THE TERMS, CONDITIONS AND PROVISIONS OF
THE PLAN AND ADMINISTRATIVE INTERPRETATIONS THEREUNDER, IF ANY, WHICH HAVE BEEN
ADOPTED BY THE COMMITTEE AND ARE IN EFFECT ON THIS DATE. EXCEPT AS DEFINED
HEREIN, CAPITALIZED TERMS HAVE THE SAME MEANINGS AS UNDER THE PLAN. IF ANY
PROVISION OF THIS AWARD AGREEMENT CONFLICTS WITH THE EXPRESS TERMS OF THE PLAN,
THE TERMS OF THE PLAN CONTROL AND, IF NECESSARY, THE APPLICABLE PROVISIONS OF
THIS AWARD AGREEMENT ARE DEEMED AMENDED SO AS TO CARRY OUT THE PURPOSE AND
INTENT OF THE PLAN. REFERENCES TO THE PARTICIPANT ALSO INCLUDE THE HEIRS OR
OTHER LEGAL REPRESENTATIVES OF THE PARTICIPANT OR THE PARTICIPANT’S ESTATE.


 


2.                                       RESTRICTIONS. THE RESTRICTED STOCK
GRANTED UNDER THIS AGREEMENT MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE ENCUMBERED UNTIL THE RESTRICTIONS HAVE LAPSED (“RESTRICTION PERIOD”)
EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 2. NOTWITHSTANDING ANYTHING HEREIN
OR IN THE PLAN TO THE CONTRARY, THE SHARES OF RESTRICTED STOCK ARE TRANSFERABLE
BY THE PARTICIPANT TO IMMEDIATE FAMILY MEMBERS, IMMEDIATE FAMILY MEMBER TRUSTS,
AND IMMEDIATE FAMILY MEMBER PARTNERSHIPS PURSUANT TO SECTION 14 OF THE PLAN.


 


3.             VESTING AND FORFEITURE.


 

(a)                                  The  Restricted Stock vests as of the date
of the Company’s annual meeting in          (“Vesting Date”) (the end of the
Participant’s current term as a Director during which the shares of Restricted
Stock were granted), provided the Participant does not terminate service, except
as otherwise provided in this Section 3, before the Vesting Date.

 

(b)                                 If the Participant’s service as a Director
is terminated due to death or Disability, the Restricted Stock vests at the time
of such termination to the extent not previously vested pursuant to this Section
3. For purposes of this Award Agreement, “Disability” means a physical or mental
impairment of sufficient severity such that the Participant can no longer serve
as a Director.

 

(c)                                  If the Participant terminates service on
the Board for any reason other than death or Disability, the Restricted Stock
granted during the term during which the Participant terminates service will be
forfeited in its entirety upon termination.

 

4.                                       Rights as a Stockholder. Except as
otherwise specifically provided in this Award Agreement and the Plan, during the
Restriction Period the Participant shall have all the rights of a stockholder
with respect to the Restricted Stock including, without limitation, the right

 

1

--------------------------------------------------------------------------------


 

to vote the Restricted Stock and the right to receive any dividends with respect
thereto.

 


5.                                       CHANGE IN CONTROL. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, UPON ANY CHANGE OF CONTROL THE RESTRICTED STOCK
WILL VEST TO THE EXTENT NOT PREVIOUSLY VESTED.


 


6.                                       NOTICES.  FOR PURPOSES OF THIS AWARD
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS MUST BE IN WRITING AND WILL BE
DEEMED TO HAVE BEEN GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY UNITED
STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED AS FOLLOWS:


 

If to Company:

 

Reliant Energy, Inc.

 

 

1000 Main Street

 

 

Houston, Texas 77002

 

 

ATTENTION:  Senior Vice President and

 

 

Corporate Secretary

 

 

 

If to Director:

 

 

 

 

c/o Corporate Secretary

 

 

Reliant Energy, Inc.

 

 

1000 Main Street

 

 

Houston, Texas 77002

 

or to such other address as either party may furnish to the other in writing in
accordance with this Section 6.

 

7.                                       Successors and Assigns. This Award
Agreement is binding upon and inures to the benefit of the Participant, the
Company and their respective permitted successors and assigns.

 

 

 

 

 

Joel V. Staff

 

Chairman and Chief Executive Officer

 

2

--------------------------------------------------------------------------------